Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 1 of 38 PageID #: 1



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------------------x
   SALVATORE MAZZIO                                                 Docket No: 20-CV-314
   MICHAEL MAZZIO and
   MIKE’S HEAVY DUTY TOWING INC.

                              Plaintiffs,
            - against -                                               COMPLAINT
   EVAN SADLER
   JEFFREY M. PATTY,
   JEREMY ALLEN,
   ERIK WILKINSON, and
   WESTERN EXPRESS INC.

                              Defendants.
   -----------------------------------------------------------x

            Plaintiffs by their attorneys, ROSEN LAW LLC for its complaint in this action,

   alleges as follows:

                                       JURISDICTION AND VENUE

            1.       That the United States District Court for the Eastern District of New

   York has jurisdiction over the parties, pursuant to Title 28 of the United States Code

   §1332(a)(1) as the Plaintiffs and Defendants are citizens of different states and

   supplemental jurisdiction pursuant to Title 28 of the United States Code §1167, which

   provides the District Court with jurisdiction based on diversity of citizenship.

            2.       The matter in controversy exceeds the sum or value of $75,000, exclusive

   of interest and costs.

            3.       The United States District Court for the Eastern District of New York has

   venue pursuant to Title 28 of the United States Code §1391(b)(2), as a substantial part

   of the events or omissions giving rise to the claim occurred, or a substantial part
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 2 of 38 PageID #: 2



   of property that is the subject of the action is situated within in the Eastern District of

   New York.

          4.      Plaintiff demands a jury trial.


               AS AND FOR A FIRST CLAIM FOR RELIEF FOR DEFAMATION


          5.      Plaintiff Salvatore Mazzio is an individual residing in Howard Beach, County

   of Queens, City and State of New York.

          6.      Plaintiff Michael Mazzio is an individual residing in Howard Beach, County

   of Queens, City and State of New York.

          7.      Plaintiff Mike’s Heavy Duty Towing, Inc., is a corporation, organized and

   existing under the laws of the State of New York, with its principal place of business located

   at 816 Liberty Avenue, County of Kings, City and State of New York.

          8.      At all relevant times as set forth in this complaint, Plaintiff Salvatore Mazzio

   was an agent of Plaintiff Mike’s Heavy Duty Towing, Inc.

          9.      At all relevant times as set forth in this complaint, Plaintiff Michael Mazzio

   was an agent of Plaintiff Mike’s Heavy Duty Towing, Inc.

          10.     Upon information and belief, Defendant Evan Sadler is an individual residing

   in and is a citizen of the State of Tennessee, residing at 12 Archway Circle 12, Dickson,

   Tennessee 37055.

          11.     Upon information and belief, Defendant Jeffrey M. Patty is an individual

   residing in and is a citizen of the State of Tennessee, residing at 138 Shawn Drive, Gallatin,

   Tennessee 37066.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 3 of 38 PageID #: 3



          12.     Upon information and belief, Defendant Jeremy Allen is an individual

   residing in and is a citizen of the State of Tennessee, with his principal place of business

   located at Defendant Western Express Inc., 7135 Centennial Place, Nashville, Tennessee.

          13.     Upon information and belief, Defendant Erik Wilkinson is an individual

   residing in and is a citizen of the State of Tennessee, residing at 1201 Montgomery Avenue,

   Nashville, Tennessee 37207.

          14.     Upon information and belief, Defendant Western Express Inc., is a

   corporation organized and existing under the laws of the State of Tennessee, with its

   principal place of business located at 7135 Centennial Place, Nashville, Tennessee.

          15.     Upon information and belief, at all relevant times as set forth in this

   complaint, Defendant Evan Sadler was and is an employee and agent of Defendant Western

   Express Inc.

          16.     Upon information and belief, at all relevant times as set forth in this

   complaint, Defendant Jeffrey M. Patty was and is an employee and agent of Defendant

   Western Express Inc.

          17.     Upon information and belief, at all relevant times as set forth in this

   complaint, Defendant Jeremy Allen was and is an employee and agent of Defendant Western

   Express Inc.

          18.     Upon information and belief, at all relevant times as set forth in this

   complaint, Defendant Erik Wilkinson was and is an employee and agent of Defendant

   Western Express Inc.

          19.     Defendant Western Express Inc. is liable for the actions, including the tortious

   acts, of its employees, including but not limited to Defendant Evan Sadler.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 4 of 38 PageID #: 4



          20.     Defendant Western Express Inc. is liable for the actions, including the tortious

   acts, of its employees, including but not limited to Defendant Jeremy Allen.

          21.     Defendant Western Express Inc. is liable for the actions, including the tortious

   acts, of its employees, including but not limited to Defendant Jeffrey M. Patty.

          22.     Defendant Western Express Inc. is liable for the actions, including the tortious

   acts, of its employees, including but not limited to Defendant Erik Wilkinson.

          23.     Between June 10, 2019 and the present date, Defendant Western Express Inc.

   committed tortious acts against Plaintiffs.

          24.     Between June 10, 2019 and the present date, Defendant Evan Sadler

   committed tortious acts against Plaintiffs.

          25.     Between June 10, 2019 and the present date, Defendant Jeffrey M. Patty

   committed tortious acts against Plaintiffs.

          26.     Between June 10, 2019 and the present date, Defendant Jeremy Allen

   committed tortious acts against Plaintiffs.

          27.     Between June 10, 2019 and the present date, Defendant Erik Wilkinson

   committed tortious acts against Plaintiffs.

          28.     Between June 10, 2019 and the present date, Plaintiff Mike’s Heavy Duty

   Towing, Inc. was and is engaged in the business of towing of passenger vehicles and

   commercial vehicles.

          29.     Between June 10, 2019 and the present date, Plaintiff Mike’s Heavy Duty

   Towing, Inc. was and is engaged in the business of towing of vehicles in interstate commerce.

          30.     On June 10, 2019, Plaintiff Mike’s Heavy Duty Towing, Inc. was hired by

   Defendant Western Express to tow a 2016 White Commercial Tractor Trailer bearing
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 5 of 38 PageID #: 5



   Tennessee license plate number E8054HY (the “Truck”) at the specific request of Defendant

   Western Express Inc.

          31.    Upon information and belief, on June 10, 2019, Plaintiff Mike’s Heavy Duty

   Towing, Inc. was hired by Defendant Western Express to tow a 2016 White Commercial

   Tractor Trailer bearing Tennessee license plate number E8054HY (the “Truck”) at the

   specific request of Defendant Defendant Evan Sadler.

          32.    Upon information and belief, on June 10, 2019, Plaintiff Mike’s Heavy Duty

   Towing, Inc. was hired by Defendant Western Express to tow the Truck at the specific

   request of Defendant Jeffrey M. Patty.

          33.    Upon information and belief, on June 10, 2019, Plaintiff Mike’s Heavy Duty

   Towing, Inc. was hired by Defendant Western Express to tow the Truck at the specific

   request of Defendant Jeremy Allen.

          34.    Upon information and belief, on June 10, 2019, Plaintiff Mike’s Heavy Duty

   Towing, Inc. was hired by Defendant Western Express to tow the Truck at the specific

   request of Defendant Erik Wilkinson.

          35.    On June 10, 2019, Plaintiff Salvatore Mazzio received a telephone call from a

   towing company stating that the New York City Police Department contacted them to remove

   the Truck from the Clearview Express and 26th Avenue in Queens County, City and State of

   New York and/or the Clearview Express and Northern Boulevard in Queens County, City and

   State of New York (the “Tow Location”).

          36.    On June 10, 2019, Plaintiff Salvatore Mazzio received a telephone call from a

   towing company stating that they were unable to remove the Truck owned and/or operated by
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 6 of 38 PageID #: 6



   Defendant Western Express Inc. from the Tow Location and asked if Plaintiff Mike’s Heavy

   Duty Towing Inc. would be able to remove the Truck from the Tow Location.

          37.    On or about June 10, 2019, Plaintiff Salvatore Mazzio sent and/or attempted

   to send photographs of the Truck via cellular phone text messaging and/or via email to

   employees of Defendant Western Express Inc. to show the condition of the Truck, at the

   request of employees of Defendant Western Express Inc.

          38.    On or about June 10, 2019, Plaintiff Salvatore Mazzio sent, and/or attempted

   to send photographs of the Truck via cellular phone text messaging and/or via email to

   employees of Defendant Western Express Inc. and Plaintiff Salvatore Mazzio and Plaintiff

   Mike’s Heavy Duty Towing Inc., obtained the consent of Defendant Western Express Inc. to

   remove the Truck from the Truck Location for which Defendant Western Express Inc. agreed

   to pay towing and/or removal charges to Plaintiff Mike’s Heavy Duty Towing Inc.

          39.    On June 10, 2019, at approximately 5:30 p.m., Plaintiff Salvatore Mazzio

   attempted to send photos of the Truck to Jeffrey M. Patty at Defendant Western Express Inc.

   via email but the email address jpatty@westerexp.com was incorrect.

          40.    On June 10, 2019, Plaintiff Salvatore Mazzio actually sent a photo of the

   Truck to Defendant Evan Sadler via email at onroaddealer@westerexp.com and the email

   message was received by Defendant Evan Sadler.

          41.    On June 10, 2019 at approximately 5:32 p.m., Plaintiff Salvatore Mazzio

   contacted Defendant Western Express Inc. by telephone from Plaintiff Salvatore Mazzio’s

   cell phone to telephone number 866-889-5580, and Plaintiff Salvatore Mazzio spoke with

   Defendant Jeffrey M. Patty and/or Defendant Evan Sadler for approximately five minutes
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 7 of 38 PageID #: 7



   concerning the towing of and costs of removal of the Truck by Plaintiff Mike’s Heavy Duty

   Towing Inc.

          42.      On June 10, 2019 at approximately 5:32 p.m., Defendant Jeffrey M. Patty and

   Defendant Evan Sadler authorized Plaintiff Salvatore Mazzio and Plaintiff Mike’s Heavy

   Duty Towing Inc. to tow and/or remove the Truck by telephone in a 5 minute telephone

   conversation.

          43.      On June 10, 2019 at approximately 6:44 p.m., Plaintiff Salvatore Mazzio

   spoke to Defendant Jeffrey M. Patty and/or Defendant Evan Sadler via telephone by call to

   telephone number 866-889-5580, wherein Defendant Jeffrey M. Patty and Defendant Evan

   Sadler authorized Plaintiff Salvatore Mazzio and Plaintiff Mike’s Heavy Duty Towing Inc. to

   tow and/or remove the Truck by telephone in a 3 minute telephone conversation.

          44.      On June 10, 2019 at approximately 6:47 p.m., Plaintiff Salvatore Mazzio

   spoke to Defendant Jeffrey M. Patty and/or Defendant Evan Sadler via telephone by call to

   telephone number 866-889-5580, wherein Defendant Jeffrey M. Patty and Defendant Evan

   Sadler authorized Plaintiff Salvatore Mazzio and Plaintiff Mike’s Heavy Duty Towing Inc. to

   tow and/or remove the Truck by telephone in a 4 minute telephone conversation.

          45.      On June 10, 2019 at approximately 6:57 p.m., Plaintiff Salvatore Mazzio

   spoke to Defendant Jeffrey M. Patty and/or Defendant Evan Sadler via telephone by call to

   telephone number 866-889-5580, wherein Defendant Jeffrey M. Patty and Defendant Evan

   Sadler authorized Plaintiff Salvatore Mazzio and Plaintiff Mike’s Heavy Duty Towing Inc. to

   tow and/or remove the Truck by telephone in a 4 minute telephone conversation.

          46.      On June 10, 2019 at approximately 7:00 p.m., Plaintiff Salvatore Mazzio

   spoke to Defendant Jeffrey M. Patty and/or Defendant Evan Sadler for approximately 14
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 8 of 38 PageID #: 8



   minutes via telephone by call to telephone number 866-889-5580, wherein Defendant Jeffrey

   M. Patty and Defendant Evan Sadler authorized Plaintiff Salvatore Mazzio and Plaintiff

   Mike’s Heavy Duty Towing Inc. to tow and/or remove the Truck.

          47.     On June 12, 2019 at approximately 10:18 am, Defendant Jeremy Allen of

   Defendant Western Express Inc. stated in an email to Plaintiff Mike’s Heavy Duty Towing

   Inc.: “Did you send over the invoice? I never received it”.

          48.     On June 12, 2019, Plaintiff Mike’s Heavy Duty Towing Inc. provided an

   invoice to Defendant Western Express Inc. for the services provided by Plaintiff Mike’s

   Heavy Duty Towing Inc. to Defendant Western Express Inc. in the amount of $12,374.73,

   which was received by Defendant Western Express Inc. and never disputed.

          49.     On June 10, 2019, at the request of Defendant Western Express Inc., Plaintiff

   Mike’s Heavy Duty Towing Inc. purchased four rims and tires for Defendant Western

   Express Inc.’s Truck in order to transport the Truck from the Tow Location to the storage

   facility of Plaintiff Mike’s Heavy Duty Towing Inc.

          50.     Upon information and belief, Defendant Jeremy Allen, at all relevant times as

   set forth in this complaint was the Assets Manager of Defendant Western Express Inc.

          51.     Upon information and belief, Defendant Erik Wilkinson, at all relevant times

   as set forth in this complaint was the Director of Extended Operations and/or Onroad Service

   Manager of Defendant Western Express Inc.

          52.     On June 12, 2019 at approximately 8:48 am, Defendant Jeremy Allen of

   Defendant Western Express Inc. stated in an email from jallen@westernexp.com to Plaintiff

   Mike’s Heavy Duty Towing Inc. at mike@mikeshdt.com: “Danyel Moss in truck 29391 will

   be coming to pick up the trailer. Will take care of the current bill here shortly”.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 9 of 38 PageID #: 9



          53.     Defendant Western Express Inc. agreed to pay Plaintiff Mike’s Heavy Duty

   Towing Inc. for the towing and/or removal services that Plaintiff Mike’s Heavy Duty Towing

   Inc. provided to Defendant Western Express Inc. for the Truck.

          54.     Upon information and belief, between June 10, 2019 and July 31, 2019,

   Defendant Evan Sadler was the on-road dealer coordinator for Defendant Western Express

   Inc.

          55.     Upon information and belief, between June 10, 2019 and July 31, 2019,

   Defendant Jeffrey M. Patty was the on-road service coordinator for Defendant Western

   Express Inc.

          56.     Upon information and belief, between June 10, 2019 and July 31, 2019,

   Defendant Jeremy Allen was the asset manager for Defendant Western Express Inc.

          57.     Upon information and belief, on or about June 12, 2019, Defendant Evan

   Sadler made a complaint to the New York City Police Department, stating that Defendant

   Western Express Inc. received an invoice from Plaintiff Mike’s Heavy Duty Towing, Inc. in

   the amount of $14,824.42 for the removal of a tractor and/or trailer owned and/or operated by

   Defendant Western Express Inc. from the Tow Location.

          58.     Upon information and belief, on or about June 12, 2019, Defendant Evan

   Sadler made a complaint to the New York City Police Department, stating that Defendant

   Western Express Inc. did not request Plaintiff Mike’s Heavy Duty Towing, Inc. to tow and/or

   remove a tractor and/or trailer owned and/or operated by Defendant Western Express Inc.

   from the Tow Location or from any other location.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 10 of 38 PageID #: 10



           59.     On or about June 10, 2019, Defendant Western Express Inc. requested that

    Plaintiff Mike’s Heavy Duty Towing, Inc. tow and/or remove a disabled tractor and/or trailer

    owned and/or operated by Defendant Western Express Inc. from the Tow Location.

           60.     On or about June 10, 2019, at the specific instance and requests of Defendant

    Western Express Inc., Plaintiff Mike’s Heavy Duty Towing, Inc. agreed to and did in fact

    remove a disabled tractor and/or trailer owned and/or operated by Defendant Western

    Express Inc. from the Tow Location.

           61.     On or about June 10, 2019, New York City Police Officer Gary Minutolo

    arrived at the Tow Location to inspect the tractor trailer truck, which Plaintiff Mike’s Heavy

    Duty Towing, Inc. was hired by Defendant Western Express Inc. to tow and/or remove the

    Truck from the Tow Location.

           62.     On or about June 10, 2019, New York City Police Officer Gary Minutolo

    spoke to Plaintiff Salvatore Mazzio at the Tow Location, and Plaintiff Salvatore Mazzio

    stated that Plaintiff Mike’s Heavy Duty Towing, Inc. was hired by Defendant Western

    Express Inc. to tow and/or remove from the Tow Location.

           63.     Although Defendant Western Express Inc. requested that Plaintiff Mike’s

    Heavy Duty Towing, Inc. tow and/or remove the Truck from the Tow Location, upon

    information and belief, Defendant Western Express Inc. and its employees, agents, and

    representatives, including but not limited to Defendant Evan Sadler, Defendant Jeffrey M.

    Patty, Defendant Jeremy Allen and Defendant Erik Wilkinson, knowingly, frivously and

    falsely told the New York City Police Department that Plaintiff Mike’s Heavy Duty Towing,

    Inc. stole the Truck, and that Plaintiff Mike’s Heavy Duty Towing, Inc. was not hired by, or
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 11 of 38 PageID #: 11



    authorized by Defendant Western Express Inc. to tow and/or remove the Truck from the Tow

    Location.

           64.     Upon information and belief, Defendant Western Express Inc. filed a

    complaint with the New York City Police Department claiming that the Truck was stolen by

    Plaintiff Mike’s Heavy Duty Towing, Inc.

           65.     Upon information and belief, Defendant Western Express Inc. filed a

    complaint with the New York City Police Department claiming that the Truck was stolen by

    Plaintiff Salvatore Mazzio.

           66.     Upon information and belief, Defendant Western Express Inc. filed a

    complaint with the New York City Police Department claiming that the Truck was stolen by

    Plaintiff Michael Mazzio.

           67.     Upon information and belief, Defendant Western Express Inc. and/or its

    employees, agents, and representatives, including but not limited to Defendant Evan Sadler,

    Defendant Jeffrey M. Patty, Defendant Jeremy Allen and/or Defendant Erik Wilkinson spoke

    to New York City Police Officers, including but not limited to Police Officer Gary Minutolo

    stating to a New York City Police Officer that Plaintiff Mike’s Heavy Duty Towing Inc. stole

    the Truck.

           68.     Upon information and belief, Defendant Western Express Inc. and/or its

    employees, agents, and representatives, including but not limited to Defendant Evan Sadler,

    Defendant Jeffrey M. Patty, Defendant Jeremy Allen and/or Defendant Erik Wilkinson, spoke

    to New York City Police Officers, including but not limited to Police Officer Gary Minutolo

    stating to a New York City Police Officer that Plaintiff Salvatore Mazzio stole the Truck.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 12 of 38 PageID #: 12



           69.     Upon information and belief, Defendant Western Express Inc. and/or its

    employees, agents, and representatives, including but not limited to Defendant Evan Sadler,

    Defendant Jeffrey M. Patty, Defendant Jeremy Allen and/or Defendant Erik Wilkinson, spoke

    to New York City Police Officers, including but not limited to Police Officer Gary Minutolo

    stating to a New York City Police Officer that Plaintiff Michael Mazzio stole the Truck.

           70.     Defendant Western Express Inc. and/or its employees, agents, and

    representatives, including but not limited to Defendant Evan Sadler, Defendant Jeffrey M.

    Patty, Defendant Jeremy Allen and/or Defendant Erik Wilkinson, made a frivously and false

    report to the New York City Police Department stating that a Plaintiff and/or Plaintiffs stole

    the Truck.

           71.     Defendant Western Express Inc. and/or its employees, agents, and

    representatives, including but not limited to Defendant Evan Sadler, Defendant Jeffrey M.

    Patty, Defendant Jeremy Allen and/or Defendant Erik Wilkinson, knowingly made a

    frivously and false report to the New York City Police Department stating that a Plaintiff

    and/or Plaintiffs stole the Truck.

           72.     Defendant Western Express Inc. and/or its employees, agents, and

    representatives, including but not limited to Defendant Evan Sadler, Defendant Jeffrey M.

    Patty, Defendant Jeremy Allen and/or Defendant Erik Wilkinson, knowingly made a

    frivously and false report to the New York City Police Department stating that a Plaintiff

    and/or Plaintiffs stole the Truck to cause harm to Plaintiffs.

           73.     On or about June 12, 2019, Defendant Evan Sadler had a telephone

    conversation with Plaintiff Michael Mazzio concerning the Truck.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 13 of 38 PageID #: 13



           74.    On or about June 12, 2019, Defendant Evan Sadler had a telephone

    conversation with Plaintiff Michael Mazzio concerning the Truck, wherein Plaintiff Michael

    Mazzio requested that Defendant Western Express Inc. pay Plaintiff Mike’s Heavy Duty

    Towing Inc. the charges incurred by Defendant Western Express Inc. for the towing and/or

    removal of the Truck from the Tow Location by Plaintiff Mike’s Heavy Duty Towing Inc.

           75.    Defendant Western Express Inc. refused to pay Plaintiff Mike’s Heavy Duty

    Towing Inc. for the towing and/or removal charges incurred by Defendant Western Express

    Inc. for the services provided by Plaintiff Mike’s Heavy Duty Towing Inc. to Defendant

    Western Express Inc.

           76.    On or about June 11, 2019, Defendant Evan Sadler made a frivously and false

    statements and complaints to the New York City Police Department by stating that Plaintiff

    Mike’s Heavy Duty Towing Inc. was not hired by Defendant Western Express Inc. for the

    towing and/or removal of the Truck from the Tow Location.

           77.    On July 8, 2019 at 4:16 p.m., Defendant Erik Wilkinson sent an email from

    ewilkinson@westernexp.com      to   Plaintiff   Mike’s   Heavy   Duty   Towing    Inc.   at

    mmazzio2002@aol.com stating “Mike, this email will confirm our phone conversation

    regarding invoice #184970 that we will overnight the check for $5,000 and have the courier

    deliver tomorrow”.

           78.    Based on Defendant Erik Wilkinson’s email of July 8, 2019, Defendant

    Western Express Inc. acknowledged that Plaintiff Mike’s Heavy Duty Towing Inc. provided

    services to Defendant Western Express Inc. for which monies were due to Plaintiff Mike’s

    Heavy Duty Towing Inc.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 14 of 38 PageID #: 14



           79.    When Defendant Evan Sadler made the statements and complaints to the New

    York City Police Department that Plaintiff Mike’s Heavy Duty Towing Inc. was not hired by

    Defendant Western Express Inc. for the towing and/or removal of the Truck from the Tow

    Location, Defendant Evan Sadler knew that such statements were frivously and false.

           80.    On or about July 11, 2019, Plaintiff Salvatore Mazzio was arrested by the New

    York City Police Department and charged with the crime (i) under New York Penal Law §

    155.40-1 which is Grand Larceny in the Second Degree with value exceeding $50,000; and

    (ii) under New York Penal Law §165.52 which is Criminal possession of stolen property in

    the Second Degree, charged with stealing the Truck.

           81.    Plaintiff Salvatore Mazzio was arrested by the New York City Police

    Department and charged with the crime (i) under New York Penal Law § 155.40-1 which is

    Grand Larceny in the Second Degree with value exceeding $50,000; and (ii) under New York

    Penal Law §165.52 which is Criminal possession of stolen property in the Second Degree

    solely based on the frivously and false complaint made by Defendant Evan Sadler to the New

    York City Police Department.

           82.    If Defendant Evan Sadler had not made a frivously and false complaint and/or

    frivously and false statements to the New York City Police Department, Plaintiff Salvatore

    Mazzio would not have been arrested by the New York City Police Department.

           83.    As a result of the frivously and false complaint and/or frivously and false

    statements made by Defendant Evan Sadler to the New York City Police Department,

    Plaintiff Salvatore Mazzio’s liberty and freedom was taken and Plaintiff Salvatore Mazzio

    was charge with a crime, incurred substantial legal fees and costs due to an arrest based on
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 15 of 38 PageID #: 15



    Defendant Evan Sadler’s frivously and false statements and suffered the intentional and/or

    reckless infliction of emotional distress.

           84.     On or about July 11, 2019, Plaintiff Michael Mazzio was arrested by the New

    York City Police Department and charged with the crime (i) under New York Penal Law §

    155.40-1 which is Grand Larceny in the Second Degree with value exceeding $50,000; and

    (ii) under New York Penal Law §165.52 which is Criminal possession of stolen property in

    the Second Degree, charged with stealing the Truck.

           85.     Plaintiff Michael Mazzio was arrested by the New York City Police

    Department and charged with the crime (i) under New York Penal Law § 155.40-1 which is

    Grand Larceny in the Second Degree with value exceeding $50,000; and (ii) under New York

    Penal Law §165.52 which is Criminal possession of stolen property in the Second Degree

    solely based on the frivously and false complaint made by Defendant Evan Sadler to the New

    York City Police Department.

           86.     If Defendant Evan Sadler had not made a frivously and false complaint and/or

    a frivously and false statements to the New York City Police Department, Plaintiff Michael

    Mazzio would not have been arrested by the New York City Police Department.

           87.     As a result of the frivously and false complaint and/or frivously and false

    statements made by Defendant Evan Sadler to the New York City Police Department,

    Plaintiff Michael Mazzio’s liberty and freedom was taken and Plaintiff Michael Mazzio was

    charge with a crime, incurred substantial legal fees and costs due to an arrest based on

    Defendant Evan Sadler’s frivously and false statements and suffered the intentional and/or

    reckless infliction of emotional distress.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 16 of 38 PageID #: 16



           88.    Prior to June 10, 2019, Defendant Western Express Inc. had conducted

    business with Plaintiff Mike’s Heavy Duty Towing Inc. and/or with Apple Towing Co., Inc. a

    company owned by Plaintiff Salvatore Mazzio more than 250 times.

           89.    Prior to June 10, 2019, Defendant Western Express Inc. had regularly

    conducted business with, and/or hired Plaintiff Mike’s Heavy Duty Towing Inc. and/or with

    Apple Towing Co., Inc. for towing and/or truck removal services in New York City.

           90.    Upon information and belief, Defendant Western Express Inc. engaged in a

    regular course of conduct of business with Plaintiff Mike’s Heavy Duty Towing Inc.

           91.    Upon information and belief, Defendant Western Express Inc. engaged in a

    regular course of conduct of business with Apple Towing Co., Inc., a companay owned by

    Plaintiff Salvatore Mazzio.

           92.    Defendant Western Express Inc. made a frivolous and false complaint to the

    New York City Police Department in order to avoid paying Plaintiff Mike’s Heavy Duty

    Towing Inc. the sum of $14,824.42 for the towing and/or removal services that Plaintiff

    Mike’s Heavy Duty Towing Inc. provided to Defendant Western Express Inc.

           93.    Upon information and belief, Defendant Evan Sadler made a frivolous and

    false complaint to the New York City Police Department in order to for Defendant Western

    Express Inc. to avoid having to pay Plaintiff Mike’s Heavy Duty Towing Inc. the sum of

    $14,824.42 for the towing and/or removal services that Plaintiff Mike’s Heavy Duty Towing

    Inc. provided to Defendant Western Express Inc.

           94.    Upon information and belief, Defendant Jeffrey M. Patty made a frivolous and

    false complaint to the New York City Police Department in order to for Defendant Western

    Express Inc. to avoid having to pay Plaintiff Mike’s Heavy Duty Towing Inc. the sum of
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 17 of 38 PageID #: 17



    $14,824.42 for the towing and/or removal services that Plaintiff Mike’s Heavy Duty Towing

    Inc. provided to Defendant Western Express Inc.

           95.     Upon information and belief, Defendant Jeremy Allen made a frivolous and

    false complaint to the New York City Police Department in order to for Defendant Western

    Express Inc. to avoid having to pay Plaintiff Mike’s Heavy Duty Towing Inc. the sum of

    $14,824.42 for the towing and/or removal services that Plaintiff Mike’s Heavy Duty Towing

    Inc. provided to Defendant Western Express Inc.

           96.     Upon information and belief, Defendant Erik Wilkinson made a frivolous and

    false complaint to the New York City Police Department in order to for Defendant Western

    Express Inc. to avoid having to pay Plaintiff Mike’s Heavy Duty Towing Inc. the sum of

    $14,824.42 for the towing and/or removal services that Plaintiff Mike’s Heavy Duty Towing

    Inc. provided to Defendant Western Express Inc.

           97.     All criminal charges against Plaintiff Salvatore Mazzio based on the frivolous

    and false complaint of Defendant Evan Sadler were dismissed by the Queens County District

    Attorney’s Office.

           98.     All criminal charges against Plaintiff Salvatore Mazzio based on the frivolous

    and false complaint of Defendant Jeffrey M. Patty were dismissed by the Queens County

    District Attorney’s Office.

           99.     All criminal charges against Plaintiff Salvatore Mazzio based on the frivolous

    and false complaint of Defendant Jeremy Allen were dismissed by the Queens County

    District Attorney’s Office.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 18 of 38 PageID #: 18



           100.    All criminal charges against Plaintiff Salvatore Mazzio based on the frivolous

    and false complaint of Defendant Erik Wilkinson were dismissed by the Queens County

    District Attorney’s Office.

           101.    All criminal charges against Plaintiff Salvatore Mazzio based on the frivolous

    and false complaint of Defendant Western Express Inc. were dismissed by the Queens

    County District Attorney’s Office.

           102.    All criminal charges against Plaintiff Michael Mazzio based on the frivolous

    and false complaint of Defendant Evan Sadler were dismissed by the Queens County District

    Attorney’s Office.

           103.    All criminal charges against Plaintiff Michael Mazzio based on the frivolous

    and false complaint of Defendant Jeffrey M. Patty were dismissed by the Queens County

    District Attorney’s Office.

           104.    All criminal charges against Plaintiff Michael Mazzio based on the frivolous

    and false complaint of Defendant Jeremy Allen were dismissed by the Queens County

    District Attorney’s Office.

           105.    All criminal charges against Plaintiff Michael Mazzio based on the frivolous

    and false complaint of Defendant Erik Wilkinson were dismissed by the Queens County

    District Attorney’s Office.

           106.    All criminal charges against Plaintiff Michael Mazzio based on the frivolous

    and false complaint of Defendant Western Express Inc. were dismissed by the Queens

    County District Attorney’s Office.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 19 of 38 PageID #: 19



           107.    Defendant Evan Sadler made oral statements of a fact that was false to the

    New York City Police Department which constituted slander per se.

           108.    Defendant Jeffrey M. Patty made oral statements of a fact that was false to the

    New York City Police Department which constituted slander per se.

           109.    Defendant Jeremy Allen made oral statements of a fact that was false to the

    New York City Police Department which constituted slander per se.

           110.    Defendant Erik Wilkinson made oral statements of a fact that was false to the

    New York City Police Department which constituted slander per se.

           111.    Defendant Western Express Inc. is liable to Plaintiffs for the defamatory

    statements made by Defendant Evan Sadler, Defendant Jeffrey M. Patty, Defendant Jeremy

    Allen and/or Defendant Erik Wilkinson, of a fact that was false to the New York City Police

    Department which constituted slander per se.

           112.    Plaintiffs did not authorize Defendants to make any statements to the New

    York City Police Department wherein Defendants stated that Plaintiffs stole the Truck and/or

    towed and/or removed the Truck without Defendant Western Express Inc.’s consent.

           113.    Defendants caused harm to Plaintiffs.

           114.    By reason of the foregoing, Plaintiffs have been damaged by Defendants, and

    demand judgment against Defendants in an amount to be determined at trial but anticipated to

    be no less than $2,500,000, plus interest, costs, disbursements and attorney’s fees.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 20 of 38 PageID #: 20



        AS AND FOR A SECOND CLAIM FOR RELIEF FOR CIVIL CONSPIRACY

            115.    Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs “1” through “114” of this complaint, with the same force and effect as if more

    fully set forth at length herein.

            116.    Upon information and belief, Defendants Western Express Inc., Evan Sadler,

    Jeffrey M. Patty, Jeremy Allen and/or Erik Wilkinson entered into an agreement.

            117.    Upon information and belief, Defendants Western Express Inc., Evan Sadler,

    Jeffrey M. Patty, Jeremy Allen and/or Erik Wilkinson entered into an agreement with a

    detective and/or detectives with the New York City Police Department referred to herein as

    Detective Jaime Doe.

            118.    Upon information and belief, Defendants Western Express Inc., Evan Sadler,

    Jeffrey M. Patty, Jeremy Allen and/or Erik Wilkinson entered into an agreement with

    Detective Stephen Tesoriero of the New York City Police Department.

            119.    Upon information and belief, in furtherance of their agreement, Defendants

    Western Express Inc., Evan Sadler, Jeffrey M. Patty, Jeremy Allen and/or Erik Wilkinson

    made false statements to the New York City Police Department including but not limited to

    Detective Stephen Tesoriero, which statements were that Plaintiffs did not have authority to

    tow and/or remove the Truck.

            120.    Upon information and belief, in furtherance of their agreement, Defendants

    Western Express Inc., Evan Sadler, Jeffrey M. Patty, Jeremy Allen and/or Erik Wilkinson

    made false statements to the New York City Police Department, including but not limited to

    Detective Stephen Tesoriero, which statements were that Plaintiffs stole the Truck.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 21 of 38 PageID #: 21



           121.    Upon information and belief, Defendants Western Express Inc., Evan Sadler,

    Jeffrey M. Patty, Jeremy Allen and/or Erik Wilkinson intentionally participated in the

    furtherance of the plan to make false statements to the New York City Police Department,

    including but not limited to Detective Stephen Tesoriero, which statements included that

    Plaintiffs stole the Truck and/or that Plaintiffs did not have authority to tow and/or remove

    the Truck, in order to have Defendants Western Express Inc. avoid paying Plaintiff Mike’s

    Heavy Duty Towing Inc. for the towing and/or the removal of the Truck.

           122.    Upon information and belief, Defendants Western Express Inc., Evan Sadler,

    Jeffrey M. Patty, Jeremy Allen and/or Erik Wilkinson intentionally participated in the

    furtherance of the plan to make false statements to the New York City Police Department at

    the direction of detectives of the New York City Police Department, including Detective

    Jaime Doe and Detective Stephen Tesoriero, in which such statements were made by

    Defendants in order to assist the New York City Police Department obtaining cause to arrest

    Plaintiff Salvatore Mazzio and Plaintiff Michael Mazzio for crimes which they did not

    commit.

           123.    As a result of the conspiracy between Defendants Western Express Inc., Evan

    Sadler, Jeffrey M. Patty, Jeremy Allen and/or Erik Wilkinson, Detective Jaime Doe and/or

    Detective Stephen Tesoriero, Plaintiffs suffered damages and injuries.

           124.    By reason of the foregoing, Plaintiffs have been damaged by Defendants, and

    demand judgment against Defendants in an amount to be determined at trial but anticipated to

    be no less than $2,500,000, plus interest, costs, disbursements and attorney’s fees.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 22 of 38 PageID #: 22



     AS AND FOR A THIRD CLAIM FOR RELIEF FOR INTENTIONAL INFLICTION
        OF EMOTIONAL DISTRESS BY PLAINTIFF SALVATORE MAZZIO AND
                        PLAINITFF MICHAEL MAZZIO

            125.    Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs “1” through “124” of this complaint, with the same force and effect as if more

    fully set forth at length herein.

            126.    Defendants’ making of a false statements to the New York City Police

    Department that Plaintiffs stole the Truck and/or towed and/or removed the Truck without

    Defendant Western Express Inc.’s consent was extreme and outrageous conduct.

            127.    Defendants’ making of a false statements to the New York City Police

    Department that Plaintiffs stole the Truck and/or towed and/or removed the Truck without

    Defendant Western Express Inc.’s consent was extreme and outrageous conduct which

    intended to cause and/or disregarded the substantial probability of causing severe emotional

    distress to Plaintiff Salvatore Mazzio and Plaintiff Michael Mazzio.

            128.    Defendants’ making of a false statements to the New York City Police

    Department was a causal connection between the conduct of the Defendants and the injuries

    suffered by Plaintiff Salvatore Mazzio and Plaintiff Michael Mazzio.

            129.    Plaintiff Salvatore Mazzio and Plaintiff Michael Mazzio suffered severe

    emotional distress by the false statements made by Defendants to the New York City Police

    Department and the subsequent arrest of Plaintiff Salvatore Mazzio and Plaintiff Michael

    Mazzio by the New York City Police Department based on the frivolous and false statements

    made by Defendants that Plaintiffs stole the Truck and/or towed and/or removed the Truck

    without Defendant Western Express Inc.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 23 of 38 PageID #: 23



            130.    By reason of the foregoing, Plaintiffs have been damaged by Defendants, and

    demand judgment against Defendants in an amount to be determined at trial but anticipated to

    be no less than $2,500,000, plus interest, costs, disbursements and attorney’s fees.

                   AS AND FOR A FOURTH CLAIM FOR RELIEF FOR FRAUD


            131.    Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs “1” through “130” of this complaint, with the same force and effect as if more

    fully set forth at length herein.

            132.    Defendants made a representation to Plaintiffs that if Plaintiff Mike’s Heavy

    Duty Towing Inc. would tow and/or remove the Truck, then Defendant Western Express Inc.

    would pay money to Plaintiff Mike’s Heavy Duty Towing Inc. for the services rendered by

    Plaintiff Mike’s Heavy Duty Towing Inc. to Defendant Western Express Inc.

            133.    Defendants had no intention of paying or causing Defendant Western Express

    Inc. to pay Plaintiff Mike’s Heavy Duty Towing Inc. for the services rendered by Plaintiff

    Mike’s Heavy Duty Towing Inc. to Defendant Western Express Inc.

            134.    Defendants knew that the statements that Defendant Western Express Inc.

    would pay Plaintiff Mike’s Heavy Duty Towing Inc. for the services rendered by Plaintiff

    Mike’s Heavy Duty Towing Inc. to Defendant Western Express Inc. was false when made.

            135.    When Defendants stated that Defendant Western Express Inc. would pay

    Plaintiff Mike’s Heavy Duty Towing Inc. for the services rendered by Plaintiff Mike’s Heavy

    Duty Towing Inc., Plaintiffs justifiably relied upon the statements by Defendants that

    Defendant Western Express Inc. would pay Plaintiff Mike’s Heavy Duty Towing Inc. for the

    services rendered by Plaintiff Mike’s Heavy Duty Towing Inc.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 24 of 38 PageID #: 24



            136.    Plaintiffs were damaged by the fraud and fraudulent representations made by

    Defendants to Plaintiffs.

            137.    By reason of the foregoing, Plaintiffs have been damaged by Defendants, and

    demand judgment against Defendants in an amount to be determined at trial but anticipated to

    be no less than $2,500,000, plus interest, costs, disbursements and attorney’s fees.

       AS AND FOR A FIFTH CLAIM FOR RELIEF FOR INJURIOUS FALSEHOOD


            138.    Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs “1” through “137” of this complaint, with the same force and effect as if more

    fully set forth at length herein.

            139.    Upon information and belief, Defendant Evan Sadler made a malicious false

    statements to the New York City Police Department stating that that Plaintiff Mike’s Heavy

    Duty Towing, Inc. was not hired by, or authorized by Defendant Western Express Inc. to tow

    and/or remove the Truck from the Tow Location.

            140.    Upon information and belief, Defendant Evan Sadler made a malicious false

    statements to the New York City Police Department stating that that Plaintiff Salvatore

    Mazzio stole the Truck.

            141.    Upon information and belief, Defendant Evan Sadler made a malicious false

    statements to the New York City Police Department stating that that Plaintiff Michael

    Mazzio stole the Truck.

            142.    Upon information and belief, Defendant Jeffrey M. Patty made a malicious

    false statements to the New York City Police Department stating that that Plaintiff Mike’s
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 25 of 38 PageID #: 25



    Heavy Duty Towing, Inc. was not hired by, or authorized by Defendant Western Express Inc.

    to tow and/or remove the Truck from the Tow Location.

           143.   Upon information and belief, Defendant Jeffrey M. Patty made a malicious

    false statements to the New York City Police Department stating that that Plaintiff Salvatore

    Mazzio stole the Truck.

           144.   Upon information and belief, Defendant Jeffrey M. Patty made malicious false

    statements to the New York City Police Department stating that that Plaintiff Michael

    Mazzio stole the Truck.

           145.   Upon information and belief, Defendant Jeremy Allen made malicious false

    statements to the New York City Police Department stating that that Plaintiff Mike’s Heavy

    Duty Towing, Inc. was not hired by, or authorized by Defendant Western Express Inc. to tow

    and/or remove the Truck from the Tow Location.

           146.   Upon information and belief, Defendant Jeremy Allen made malicious false

    statements to the New York City Police Department stating that that Plaintiff Salvatore

    Mazzio stole the Truck.

           147.   Upon information and belief, Defendant Jeremy Allen made malicious false

    statements to the New York City Police Department stating that that Plaintiff Michael

    Mazzio stole the Truck.

           148.   Upon information and belief, Defendant Erik Wilkinson made malicious false

    statements to the New York City Police Department stating that that Plaintiff Mike’s Heavy

    Duty Towing, Inc. was not hired by, or authorized by Defendant Western Express Inc. to tow

    and/or remove the Truck from the Tow Location.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 26 of 38 PageID #: 26



           149.   Upon information and belief, Defendant Erik Wilkinson made malicious false

    statements to the New York City Police Department stating that that Plaintiff Salvatore

    Mazzio stole the Truck.

           150.   Upon information and belief, Defendant Erik Wilkinson made malicious false

    statements to the New York City Police Department stating that that Plaintiff Michael

    Mazzio stole the Truck.

           151.   Upon information and belief, Defendant Western Express Inc. made

    malicious false statements to the New York City Police Department stating that that Plaintiff

    Mike’s Heavy Duty Towing, Inc. was not hired by, or authorized by Defendant Western

    Express Inc. to tow and/or remove the Truck from the Tow Location.

           152.   Upon information and belief, Defendant Western Express Inc. made

    malicious false statements to the New York City Police Department stating that that Plaintiff

    Salvatore Mazzio stole the Truck.

           153.   Upon information and belief, Defendant Western Express Inc. made

    malicious false statements to the New York City Police Department stating that that Plaintiff

    Michael Mazzio stole the Truck.

           154.   The false statements made by, upon information and belief, Defendant Evan

    Sadler to the New York City Police Department, that Plaintiff Mike’s Heavy Duty Towing,

    Inc. was not hired by, or authorized by Defendant Western Express Inc. to tow and/or remove

    the Truck from the Tow Location was made with the intent to harm the Plaintiffs, or was

    recklessly made without regard to the consequences of such false statements.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 27 of 38 PageID #: 27



           155.    The false statements made by, upon information and belief, Defendant Evan

    Sadler to the New York City Police Department, resulted in the arrest of Plaintiff Salvatore

    Mazzio.

           156.    The false statements made by, upon information and belief, Defendant Evan

    Sadler to the New York City Police Department, resulted in the arrest of Plaintiff Michael

    Mazzio.

           157.    The false statements made by, upon information and belief, Defendant Jeffrey

    M. Patty to the New York City Police Department, that Plaintiff Mike’s Heavy Duty Towing,

    Inc. was not hired by, or authorized by Defendant Western Express Inc. to tow and/or remove

    the Truck from the Tow Location was made with the intent to harm the Plaintiffs, or was

    recklessly made without regard to the consequences of such false statements.

           158.    The false statements made by, upon information and belief, Defendant Jeffrey

    M. Patty to the New York City Police Department, resulted in the arrest of Plaintiff Salvatore

    Mazzio.

           159.    The false statements made by, upon information and belief, Defendant Jeffrey

    M. Patty to the New York City Police Department, resulted in the arrest of Plaintiff Michael

    Mazzio.

           160.    The false statements made by, upon information and belief, Defendant Jeremy

    Allen to the New York City Police Department, that Plaintiff Mike’s Heavy Duty Towing,

    Inc. was not hired by, or authorized by Defendant Western Express Inc. to tow and/or remove

    the Truck from the Tow Location was made with the intent to harm the Plaintiffs, or was

    recklessly made without regard to the consequences of such false statements.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 28 of 38 PageID #: 28



           161.    The false statements made by, upon information and belief, Defendant Jeremy

    Allen to the New York City Police Department, resulted in the arrest of Plaintiff Salvatore

    Mazzio.

           162.    The false statements made by, upon information and belief, Defendant Jeremy

    Allen to the New York City Police Department, resulted in the arrest of Plaintiff Michael

    Mazzio.

           163.    The false statements made by, upon information and belief, Defendant Erik

    Wilkinson to the New York City Police Department, that Plaintiff Mike’s Heavy Duty

    Towing, Inc. was not hired by, or authorized by Defendant Western Express Inc. to tow

    and/or remove the Truck from the Tow Location was made with the intent to harm the

    Plaintiffs, or was recklessly made without regard to the consequences of such false

    statements.

           164.    The false statements made by, upon information and belief, Defendant Erik

    Wilkinson to the New York City Police Department, resulted in the arrest of Plaintiff

    Salvatore Mazzio.

           165.    The false statements made by, upon information and belief, Defendant Erik

    Wilkinson to the New York City Police Department, resulted in the arrest of Plaintiff

    Michael Mazzio.

           166.    A reasonably prudent person would have or should have anticipated that by

    making a false statement or statements to the New York City Police Department stating that

    Plaintiff Mike’s Heavy Duty Towing, Inc. was not hired by, or authorized by Defendant

    Western Express Inc. to tow and/or remove the Truck from the Tow Location would result in

    damages to the Plaintiffs.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 29 of 38 PageID #: 29



            167.    By reason of the foregoing, Plaintiffs have been damaged by Defendants, and

    demand judgment against Defendants in an amount to be determined at trial but anticipated to

    be no less than $2,500,000, plus interest, costs, disbursements and attorney’s fees.


     AS AND FOR A SIXTH CLAIM FOR RELIEF FOR MALICIOUS PROSECUTION


            168.    Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs “1” through “167” of this complaint, with the same force and effect as if more

    fully set forth at length herein.

            169.    Defendant Western Express Inc. commenced and continued a criminal

    proceeding against Plaintiff Salvatore Mazzio in the Criminal Court of the City of New York,

    County of Queens, Case Number CR-021914-19QN (the “Salvatore Mazzio Criminal Case”).

            170.    Defendant Western Express Inc. commenced and continued a criminal

    proceeding against Plaintiff Michael Mazzio in the Criminal Court of the City of New York,

    County of Queens, Case Number CR-021914-19QN (the “Michael Mazzio Criminal Case”).

            171.    The prosecution of the Salvatore Mazzio Criminal Case terminated in favor of

    Plaintiff Salvatore Mazzio.

            172.    The prosecution of the Salvatore Mazzio Criminal Case terminated in favor of

    Plaintiff Michael Mazzio.

            173.    There was the absence of probable cause to have Plaintiff Salvatore Mazzio

    arrested under New York Penal Law § 155.40-1 which is Grand Larceny in the Second

    Degree with value exceeding $50,000; and under New York Penal Law §165.52 which is

    Criminal possession of stolen property in the Second Degree, charged with stealing the
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 30 of 38 PageID #: 30



    Truck, as the Truck was towed and/or removed by Plaintiff Mike’s Heavy Duty Towing Inc.

    with the knowledge and consent of Defendant Western Express Inc.

           174.   There was the absence of probable cause to have Plaintiff Michael Mazzio

    arrested under New York Penal Law § 155.40-1 which is Grand Larceny in the Second

    Degree with value exceeding $50,000; and under New York Penal Law §165.52 which is

    Criminal possession of stolen property in the Second Degree, charged with stealing the

    Truck, as the Truck was towed and/or removed by Plaintiff Mike’s Heavy Duty Towing Inc.

    with the knowledge and consent of Defendant Western Express Inc.

           175.   There was actual malice by Defendant Western Express Inc. in filing a

    complaint with the New York City Police Department and by Defendant Western Express

    Inc.’s commencement and continuation of a criminal proceeding against Plaintiff Salvatore

    Mazzio in the Salvatore Mazzio Criminal Case.

           176.   There was actual malice by Defendant Evan Sadler in filing a complaint with

    the New York City Police Department and by Defendant Western Express Inc.’s

    commencement and continuation of a criminal proceeding against Plaintiff Salvatore Mazzio

    in the Michael Mazzio Criminal Case.

           177.   There was actual malice by Defendant Jeffrey M. Patty in filing a complaint

    with the New York City Police Department and by Defendant Western Express Inc.’s

    commencement and continuation of a criminal proceeding against Plaintiff Salvatore Mazzio

    in the Michael Mazzio Criminal Case.

           178.   There was actual malice by Defendant Jeremy Allen in filing a complaint with

    the New York City Police Department and by Defendant Western Express Inc.’s
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 31 of 38 PageID #: 31



    commencement and continuation of a criminal proceeding against Plaintiff Salvatore Mazzio

    in the Michael Mazzio Criminal Case.

            179.    By reason of the foregoing, Plaintiffs have been damaged by Defendants, and

    demand judgment against Defendants in an amount to be determined at trial but anticipated to

    be no less than $2,500,000, plus interest, costs, disbursements and attorney’s fees.

           AS AND FOR A SEVENTH CLAIM FOR RELIEF FOR TORTIOUS
        INTERFERENCE WITH A CONTRACTUAL RELATIONSHIP AGAINST
       DEFENDANTS EVAN SADLER, JEFFREY M. PATTY AND JEREMY ALLEN


            180.    Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs “1” through “179” of this complaint, with the same force and effect as if more

    fully set forth at length herein.

            181.    There was the existence of a valid contract between the Plaintiff Mike’s

    Heavy Duty Towing Inc. and Defendant Western Express Inc. for Plaintiff Mike’s Heavy

    Duty Towing Inc. to tow and/or remove the Truck from the Tow Location.

            182.    Defendant Evan Sadler had personal knowledge of the contract between

    between the Plaintiff Mike’s Heavy Duty Towing Inc. and Defendant Western Express Inc.

            183.    Defendant Jeffrey M. Patty had personal knowledge of the contract between

    between the Plaintiff Mike’s Heavy Duty Towing Inc. and Defendant Western Express Inc.

            184.    Defendant Jeremy Allen had personal knowledge of the contract between

    between the Plaintiff Mike’s Heavy Duty Towing Inc. and Defendant Western Express Inc.

            185.    Defendant Evan Sadler intentionally procured Defendant Western Express

    Inc.’s breach of the contract without justification.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 32 of 38 PageID #: 32



           186.    Defendant Jeffrey M. Patty intentionally procured Defendant Western Express

    Inc.’s breach of the contract without justification.

           187.    Defendant Jeremy Allen intentionally procured Defendant Western Express

    Inc.’s breach of the contract without justification.

           188.    Defendant Western Express Inc. actually breached the contract with Plaintiff

    Mike’s Heavy Duty Towing Inc. by Defendant Western Express Inc. having failed to pay

    Plaintiff Mike’s Heavy Duty Towing Inc. for the work, labor and services that Plaintiff

    Mike’s Heavy Duty Towing Inc. provided to Defendant Western Express Inc. for the towing

    and/or the removal of the Truck from the Tow Location.

           189.    Plaintiff Mike’s Heavy Duty Towing Inc. suffered damages resulting from

    Defendant Evan Sadler’s tortious interference with the contract between Plaintiff Mike’s

    Heavy Duty Towing Inc. and Defendant Western Express Inc.

           190.    Plaintiff Mike’s Heavy Duty Towing Inc. suffered damages resulting from

    Defendant Jeffrey M. Patty’s tortious interference with the contract between Plaintiff Mike’s

    Heavy Duty Towing Inc. and Defendant Western Express Inc.

           191.    Plaintiff Mike’s Heavy Duty Towing Inc. suffered damages resulting from

    Defendant Jeremy Allen’s tortious interference with the contract between Plaintiff Mike’s

    Heavy Duty Towing Inc. and Defendant Western Express Inc.

           192.    By reason of the foregoing, Plaintiff Mike’s Heavy Duty Towing Inc. has been

    damaged by Defendants, and demand judgment against Defendant Evan Sadler, Defendant

    Jeffrey M. Patty and Defendant Jeremy Allen and against Defendant Western Express Inc. as

    the employers of Defendant Evan Sadler, Defendant Jeffrey M. Patty and Defendant Jeremy
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 33 of 38 PageID #: 33



    Allen, in an amount to be determined at trial but anticipated to be no less than $75,000, plus

    interest, costs, disbursements and attorney’s fees.

      AS AND FOR A EIGHTH CLAIM FOR RELIEF FOR BREACH OF CONTRACT
                 AGAINST DEFENDANT WESTERN EXPRESS INC.

            193.    Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs “1” through “192” of this complaint, with the same force and effect as if more

    fully set forth at length herein.

            194.    There was the existence of a valid contract between the Plaintiff Mike’s

    Heavy Duty Towing Inc. and Defendant Western Express Inc. for Plaintiff Mike’s Heavy

    Duty Towing Inc. to tow and/or remove the Truck from the Tow Location.

            195.    Plaintiff Mike’s Heavy Duty Towing Inc. performed the terms of the contract

    with Defendant Western Express Inc. by Plaintiff Mike’s Heavy Duty Towing Inc.’s towing

    and/or the removal of the Truck from the Tow Location.

            196.    Defendant Western Express Inc. failed to perform its obligations under the

    contract, by the failure of Defendant Western Express Inc. to pay Plaintiff Mike’s Heavy

    Duty Towing Inc. for the towing and other services provided by Plaintiff Mike’s Heavy Duty

    Towing Inc. to Defendant Western Express Inc.

            197.    Plaintiff Mike’s Heavy Duty Towing Inc. suffered damages as a result of

    Defendant Western Express Inc.’s breach of contract.

            198.    By reason of the foregoing, Plaintiff Mike’s Heavy Duty Towing Inc. has been

    damaged by Defendants, and demand judgment against Defendant Western Express Inc. in an

    amount to be determined at trial but anticipated to be no less than $15,000, plus interest,

    costs, disbursements and attorney’s fees.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 34 of 38 PageID #: 34



           AS AND FOR A NINTH CLAIM FOR RELIEF FOR UNJUST ENRICHMENT
                    AGAINST DEFENDANT WESTERN EXPRESS INC.

             199.   Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs “1” through “198” of this complaint, with the same force and effect as if more

    fully set forth at length herein.

             200.   Defendant Western Express Inc. benefitted at Plaintiff Mike’s Heavy Duty

    Towing Inc.’s expense by Plaintiff Mike’s Heavy Duty Towing Inc. towing and/or removing

    the Truck from the Tow Location at the specific instance and request of Defendant Western

    Express Inc.

             201.   Equity and good conscience require restitution from Defendant Western

    Express Inc. to Plaintiff Mike’s Heavy Duty Towing Inc.

             202.   By reason of the foregoing, Plaintiff Mike’s Heavy Duty Towing Inc. has been

    damaged by Defendants, and demand judgment against Defendant Western Express Inc. in an

    amount to be determined at trial but anticipated to be no less than $15,000, plus interest,

    costs, disbursements and attorney’s fees.

    AS AND FOR A TENTH CLAIM FOR RELIEF FOR ACCOUNT STATED AGAINST
                    DEFENDANT WESTERN EXPRESS INC.

             203.   Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs “1” through “202” of this complaint, with the same force and effect as if more

    fully set forth at length herein.

             204.   Plaintiff Mike’s Heavy Duty Towing Inc. and Defendant Western Express Inc.

    engaged in a transaction where Plaintiff Mike’s Heavy Duty Towing Inc. provided towing

    and removal of a Truck at the specific instance and request of Defendant Western Express

    Inc.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 35 of 38 PageID #: 35



           205.    Plaintiff Mike’s Heavy Duty Towing Inc. and Defendant Western Express Inc.

    engaged in a transaction where Plaintiff Mike’s Heavy Duty Towing Inc. purchased rims and

    tires for Defendant Western Express Inc. at the specific instance and request of Defendant

    Western Express Inc.

           206.    Plaintiff Mike’s Heavy Duty Towing Inc. and Defendant Western Express Inc.

    agreed to the correctness of the account items and the balance due, and Defendant Western

    Express Inc. stated to Plaintiff Mike’s Heavy Duty Towing Inc. was being sent by Defendant

    Western Express Inc. to Plaintiff Mike’s Heavy Duty Towing Inc.

           207.    Defendant Western Express Inc. expressly promised to pay the sum of

    $12,374.73 to Plaintiff Mike’s Heavy Duty Towing Inc.

           208.    Defendant Western Express Inc. implicitly promised to pay the sum of

    $12,374.73 to Plaintiff Mike’s Heavy Duty Towing Inc.

           209.    An account stated was sent by Plaintiff Mike’s Heavy Duty Towing Inc. to

    Defendant Western Express Inc. and received by and accepted by Defendant Western Express

    Inc. and not rejected.

           210.    By reason of the foregoing, Plaintiff Mike’s Heavy Duty Towing Inc. has been

    damaged by Defendants, and demand judgment against Defendant Western Express Inc. in an

    amount to be determined at trial but anticipated to be no less than $15,000, plus interest,

    costs, disbursements and attorney’s fees.
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 36 of 38 PageID #: 36



           WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

           A.      On the first claim for relief against Defendants for defamation in an amount to

    be determined at trial but anticipated to be no less than $2,500,000, plus interest, costs,

    disbursements and attorney’s fees;

           B.      On the second claim for relief against Defendants for civil conspiracy in an

    amount to be determined at trial but anticipated to be no less than $2,500,000, plus interest,

    costs, disbursements and attorney’s fees;

           C.      On the third claim for relief against Defendants for intentional infliction of

    emotional distress in an amount to be determined at trial but anticipated to be no less than

    $2,500,000, plus interest, costs, disbursements and attorney’s fees;

           D.      On the fourth claim for relief against Defendants for fraud in an amount to be

    determined at trial but anticipated to be no less than $2,500,000, plus interest, costs,

    disbursements and attorney’s fees;

           E.      On the fifth claim for relief against Defendants for injurious falsehood in an

    amount to be determined at trial but anticipated to be no less than $2,500,000, plus interest,

    costs, disbursements and attorney’s fees;

           F.      On the sixth claim for relief against Defendants for malicious prosecution in

    an amount to be determined at trial but anticipated to be no less than $2,500,000, plus

    interest, costs, disbursements and attorney’s fees;

           G.      On the seventh claim for relief against Defendants for tortious interference in

    an amount to be determined at trial but anticipated to be no less than $2,500,000, plus

    interest, costs, disbursements and attorney’s fees;
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 37 of 38 PageID #: 37



             H.     On the eighth claim for relief against Defendant Western Express Inc. for

    breach of contract, in an amount to be determined at trial but anticipated to be no less than

    $15,000, plus interest, costs, disbursements and attorney’s fees;

             I.     On the ninth claim for relief against Defendant Western Express Inc. for

    unjust enrichment, in an amount to be determined at trial but anticipated to be no less than

    $15,000, plus interest, costs, disbursements and attorney’s fees;

             J.     On the tenth claim for relief against Defendant Western Express Inc. for

    account stated, in an amount to be determined at trial but anticipated to be no less than

    $15,000, plus interest, costs, disbursements and attorney’s fees; and

             K.     granting such other relief as may be proper.

    Dated:        January 19, 2020
                  Great Neck, New York

                                                  _________________________
                                                  Gary Rosen, Esq. (GR-8007)
                                                  ROSEN LAW LLC
                                                  Attorneys for Plaintiffs
                                                  216 Lakeville Road
                                                  Great Neck, New York 11020
                                                  516-437-3400
Case 1:20-cv-00314-ERK-SMG Document 1 Filed 01/19/20 Page 38 of 38 PageID #: 38




    DOCKET NO. 20-CV-314
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


    SALVATORE MAZZIO
    MICHAEL MAZZIO and
    MIKE’S HEAVY DUTY TOWING INC.

                        Plaintiffs,

          - against -

    EVAN SADLER
    JEFFREY M. PATTY,
    JEREMY ALLEN,
    ERIK WILKINSON, and
    WESTERN EXPRESS INC.

                        Defendants.



                                       COMPLAINT

    SIGNATURE (RULE 130-1.1a)



    ____________________________
    GARY S. ROSEN, ESQ. (GR-8007)
                                     ROSEN LAW LLC
                                     216 Lakeville Road
                                 Great Neck, New York 11020
                                        (516) 437-3400
